DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendment was filed 09/24/2020 has been entered and fully considered.
Claims 1-3, 7-11, 13-17, and 20 are amended.
Claims 1-20 were pending in the application
	Response to Arguments
Applicant’s arguments, see remarks, filed 09/24/2020, with respect to Application
16/148,644 have been fully considered and are persuasive. Claims 1, 11 and 18 overcomes the rejections of record, therefore, the dependents claims relied on upon the independent claims are allowed. Applicant’s amendments have overcome 35 U.S.C. § 103 rejections raised in the previous action; therefore the 35 U.S.C. § 103 rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding Claim 1, The combination of Jentz and Dundar nor individually or dependently on other prior art, or rendered obvious the wherein the zero pressure cross threshold corresponds to atmospheric pressure, and unsealing the fuel system when the pressure in the fuel system reaches the zero pressure cross threshold reduces an amount by which a fuel vapor storage canister is loaded with fuel vapors from the fuel system and/or reduces an amount of air inducted into the fuel system in response to the the zero pressure cross threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664